Citation Nr: 0903571	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  01-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 1997 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  The veteran has 
since relocated, and the RO in Baltimore, Maryland, has 
assumed jurisdiction over this appeal.

In a May 2005 rating decision, the RO also declined the 
veteran's petition to reopen a previously denied claim for 
service connection for depression - concluding there was no 
new and material evidence.  Because, in response, he filed a 
timely notice of disagreement (NOD) in October 2005, the 
Board remanded this claim to the RO in March 2006 (via the 
Appeals Management Center (AMC)) to issue him a statement of 
the case (SOC) and to give him an opportunity to perfect an 
appeal to the Board of this additional claim by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
On remand, the AMC sent him an SOC in June 2008, but he did 
not file the required timely substantive appeal in response.  
38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  Therefore, the 
Board does not have jurisdiction to consider this additional 
claim.

Also in March 2006, the Board remanded the claim for PTSD for 
further development and consideration, which since has been 
completed to the extent possible.  So this claim is again 
before the Board.




FINDINGS OF FACT

1.  The record does not establish the veteran engaged in 
combat while on active duty in the military.

2.  There also is no competent evidence otherwise confirming 
he experienced a stressful event in service to account for 
his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May 2003, April 2006, September 2006, and 
February 2007.  These letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The April 2006 letter also apprised him of the 
downstream disability rating and effective date elements of 
his underlying claim for service connection, as required by 
Dingess, supra.  And the AMC subsequently readjudicated the 
claim in the June 2008 SSOC, including considering any 
additional evidence received in response to that additional 
notice.  See Mayfield, Prickett, supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
service treatment records (STRs), service personnel records, 
and post-service treatment records that the veteran and his 
representative identified as relevant.  The Board also 
remanded this case in March 2006 with instruction that that 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) conduct a search in an attempt to verify the 
veteran's claimed stressors.  And pursuant to that request, 
the JSRRC submitted a report in October 2007 indicating that 
none of the veteran's stressors could be verified.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).



The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  And this corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this particular case at hand, the veteran claims he 
developed PTSD as a result of guarding nuclear weapons and 
bodies of dead soldiers returning home from Vietnam.  With 
respect to the first requirement concerning a medical 
diagnosis of PTSD, VA treatment records as well as several VA 
compensation examination reports list diagnoses of PTSD since 
1998 based on the veteran's claimed stressors.  Therefore, 
the determinative issue is whether the record also contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred, to support this diagnosis.  And, 
again, the evidence necessary to establish the occurrence of 
a stressor during service varies depending on whether he 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  



If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(1). 

But, here, no competent evidence shows the veteran engaged in 
combat with an enemy force.  See VAOPGCPREC 12-99 (October 
18, 1999).  His DD Form 214 does not show he was awarded the 
Combat Infantryman Badge or similar citation, the Purple 
Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force.  Indeed, he, 
himself, personally denied any combat experience while in 
service.  Consequently, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Despite the Board's March 2006 remand, however, none of the 
veteran's claimed stressors has been verified because there 
is no credible supporting evidence the he actually guarded 
bodies or nuclear weapons while on active duty.  In written 
statements and while testifying during a hearing in June 
2001, he reported that his stressors occurred while stationed 
at Otis Air Force Base (AFB) in Cape Code, MA, at Dover AFB 
in Dover, DE, and at several bases in Germany.  He claimed 
that he was assigned to guard coffins and body bags at each 
of these locations, as well as nuclear weapons at Otis AFB.  
More recently, he added another stressor in which he claims 
to have chased a soldier who had allegedly killed his wife.  
But he was unable to provide any specific details such as the 
date of the incident, the name of the soldier, or the 
soldier's unit.



The veteran's service personnel records show he was an air 
policeman with the 551st Air Police Sq. at Otis AFB from 
March 1965 to January 1967; that he was assigned to the 601st 
DAS sq. in Frankfurt Germany and the 36th SP sq. at Bitburg 
AFB in Germany from July 1967 to April 1968; and that he was 
a security policeman with the 438th Security Police sq. at 
McGuire AFB in New Jersey from April to September 1968.  None 
of these records confirms he had temporary duty at Dover AFB.  
More importantly, though, none of these records confirms his 
duties involved guarding coffins or nuclear weapons.  Thus, 
his service personnel records provide evidence against his 
claim.

On remand, in an attempt to verify the veteran's claimed 
stressors, the JSRRC researched the historical reports of the 
unit to which he was assigned.  And according to the JSRRC, 
"[t]he documents did not report the unit guarding coffins or 
nuclear weapons."  The JSRRC was also unable to document the 
incidents described by the veteran as occurring at Otis AFB.  
Lastly, the JSRRC explained that for them to verify the 
incident in which he purportedly chased a soldier who had 
allegedly killed his wife, the veteran must provide the full 
name of the soldier, his unit of assignment down to the 
squadron level, and any other units involved before they can 
request a search of the Office of Special Investigations.  
See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (holding there 
was no duty to assist where the veteran's statements 
concerning in-service stressors were too vague to refer to 
the JSRRC).  In short, the JSRRC's report provides compelling 
evidence against his claim, since it was unable to verify any 
of his alleged stressors.

Unfortunately, despite his PTSD diagnosis, the veteran has 
not provided credible supporting evidence that a claimed in-
service stressor actually occurred.  And the determination of 
the sufficiency, but not the existence, of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  So fatal to the claim is not 
this medical determination, rather a factual determination 
that VA adjudicators decide - not psychiatrists, 
psychologists, etc.

That is to say, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

For these reasons and bases, as the veteran has failed to 
produce credible supporting evidence that a claimed in-
service stressor actually occurred, the Board finds that the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to his military service, and 
in particular to one of his alleged stressors, as a layman 
without medical expertise he is not qualified to make this 
determination.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.  See, too, Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


